DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims filed 2-18-2022.  Claim 2 canceled.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3-9 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Sakurai 2009/0046882

	Regarding claim 1,  Sakurai discloses an acoustic mesh comprising:
a first portion (Figs 8, 10, a first portion is a portion directly above a support member 6/cylindrical sleeve 61/circular holding frame 62/protect sheet 7) that is acoustically closed (acoustic closed is blocked by the support member 6/61/62/7) by a support member contacting (Fig 8, shows the support member 6/62/62/7) at least a center of the acoustic mesh (Fig 10 mesh/windshield 22, [56]); and
a second portion (Figs 8, 10, a second portion is a portion of mesh/windshield 22 that surrounds the first portion) and 
is acoustically open (acoustic opened is not blocked by the support member 6/61/62/7),
wherein the acoustic mesh provides a wind noise attenuation of 10 decibels or less (para. 69 discloses a wind noise attenuation/a difference in sensitivity by 6dB).
Regarding claim 3, Sakurai discloses the acoustic mesh of claim 1 wherein the second portion (Figs 8, 10, a second portion is a portion of mesh/windshield 22 that surrounds the first portion) comprises a surface area (a surface area of the second portion that is at least 1 percent a total surface area of the acoustic mesh/windshield 22 as shown in Fig 10).
Regarding claim 4,  Sakurai discloses the acoustic mesh of claim 1 wherein the second portion (Figs 8,10 shows the second portion is the portion of mesh/windshield 22 that surrounds the first portion) is near a perimeter of the acoustic mesh/windshield 22.
Regarding claim 5, Sakurai discloses the acoustic mesh of claim 1 wherein the second portion (Figs 8, 10 shows the second portion is the portion of mesh/windshield 22 that surrounds the first portion (Figs 8, 10, the first portion is a portion directly above a support member 6/61/62/7) is a ring shaped portion positioned around the first portion.
Regarding claim 6,  Sakurai discloses the acoustic mesh of claim 1 wherein the first portion comprises (Figs 8, 10 the support member 6/62/62/7) a number of portions that acoustically close different sections of the acoustic mesh (windshield 22).
Regarding claim 7, Sakurai discloses the acoustic mesh of claim 1 wherein the first portion (Figs 8, 10, the first portion is a portion directly above a support member 6/61/62/ 7 comprises a diameter).
Sakurai does not disclose the diameter of the first portion is 1.5 cm or less.  However, having the diameter of the first portion is 1.5 cm or less was just a matter of design choice.
Regarding claim 8, Sakurai discloses the acoustic mesh of claim 1 wherein the acoustic mesh (Fig 10 windshield 22) is coupled to an acoustic port (an acoustic port is the input by the support member 6/61/62/7) of an enclosure that the microphone (Fig 10 microphone unit 1, [15, 44]) is positioned within.
Regarding claim 9,  Sakurai discloses the acoustic mesh of claim 8 wherein the support member (Figs  8, 10 the support member 6/61/62/7) is positioned within an acoustic cavity (Figs 8, 10, an acoustic cavity 23, [44]) between the microphone (Figs 8, 10, microphone unit 1) and the acoustic port (the acoustic port is the input by the support member 6/61/62/7) and 
the support member (Figs 8, 10 the support member 6/61/62/7) is coupled to an inner surface of the acoustic mesh (Figs 8, 10 windshield 22) that faces the acoustic cavity (Fig 8, cavity 23).

5.	Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hlas 2006/0291686

Regarding claim 17, Hlas discloses a portable electronic device (Figs 1-9, earphone, [3]), comprising:
	an enclosure (Figs 8-9, frame, base 40, cover 42, [35-38])  having an acoustic port (the port is the input define by the support 49 and the support of the bottom 48) that acoustically couples an acoustic cavity (a space between windscreen 60 and microphone 48, and a space below the microphone 48) within the enclosure to a surrounding ambient environment;
	a microphone (Fig 8, microphone 48, [41]) positioned within the enclosure (frame 16, base 40, cover 42) and acoustically coupled to the acoustic cavity (Fig 8, the space between windscreen 60 and microphone 48 and the space below the microphone 48); and
	an acoustic mesh (Fig 8 windscreen 60) coupled to the acoustic port (the port is the input define by the support 49 and the support of the bottom 48), 
	the acoustic mesh having a first portion that is acoustically closed (Fig 8, the windscreen 60 adjacent to support 49 is a first portion) and
	 a second portion that is acoustically open and surrounds the first portion (a portion of windscreen 60 that adjacent to the cavity surround the support 49 that is a second portion), and wherein
	the second portion (a portion of windscreen 60 that adjacent to the cavity surround the support 49 that is a second portion) comprises a surface area that is at least 1 percent a total surface area of the acoustic mesh (Fig 8 shows a surface area of the second portion that is at least 1 percent a total surface of the acoustic mesh (windscreen 60).
	Regarding claim 18, Hlas discloses the portable electronic device of claim 17 wherein the acoustically closed first portion prevents a wind noise from the ambient environment from entering the acoustic cavity (Fig 8, windscreen 60 that protecting and preventing a wind noise from the ambient environment from entering the acoustic cavity, thereby improves it sound capture characteristics of desirable sound, [41]).
	Regarding claim 19, Hlas discloses the portable electronic device of claim 17 wherein the acoustically closed first portion is at a center of the acoustic mesh (Fig 8 shows windscreen 60 is at a center of the first portion).
	Regarding claim 20, Hlas discloses the portable electronic device of claim 17 further comprising a support member (Fig 8, support member 49) extending from the acoustic cavity (Fig 8, the acoustic cavity/the space between windscreen 60 and microphone 48 and the space below the microphone 48) to the first portion of the acoustic mesh to acoustically close the first portion of the acoustic mesh (Fig 8, the windscreen 60 adjacent to support 49 is the portion), and
 wherein the support member comprises (Fig 9, support member 49 a radius) that is smaller than a radius of the acoustic port (the port is the input define by the support 49 and the support of the bottom 48 as shown in Fig 9).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai 2009/0046882 in view of Walters 2012/0253798


Regarding claim 10, Sakurai discloses an acoustic shielding assembly comprising:
an acoustic mesh (Figs 8, 10 an acoustic mesh/windshield 22, [44]); 
a support member(Fig 8, a support member 6/cylindrical sleeve 61/circular holding frame 62/protect sheet 7) contacting at least a center portion of the acoustic mesh (Figs 8, 10, a center portion of windshield 22) to acoustically close (acoustic closed is blocked by the support member 6/61/62/7) the center portion of the acoustic mesh (Fig 8, windshield 22).
Sakurai does not teach wherein a dimension of the support member is selected to allow the acoustic mesh to attenuate wind noise without affecting a frequency response of a microphone to which the acoustic mesh is acoustically coupled.
Walters discloses wherein a dimension of the support member is selected to allow the acoustic mesh to attenuate wind noise without affecting a frequency response of a microphone to which the acoustic mesh is acoustically coupled (Para. 32 discloses the resistance of the windscreen to roll off below about 100 HZ). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention the resistance of the windscreen to roll off above 100 Hz would not affecting a frequency response of the microphone.
Regarding claim 11, Sakurai discloses the acoustic shielding assembly of claim 10 wherein the center portion of the acoustic mesh (Figs 8, 10 the center portion of windshield 22) is a first portion and
 a second portion (Figs 8, 10, a second portion is a portion of mesh/windshield 22 that surrounds the first portion) of the acoustic mesh surrounding the first portion is acoustically open (acoustic opened is not blocked by the support member 6, protect sheet 7).
Regarding claim 12, Sakurai discloses the acoustic shielding assembly of claim 10 wherein the dimension of the support member is a radius (Figs 8, 10 shows the dimension of the support member 6/61/62/7 is a radius) and the acoustic mesh (Figs 8, 10 shows the windshield 22 comprises a radius that is greater than the radius of the support member (support member 6/61/62/7).
Regarding claim 13, Sakurai discloses (Figs 8, 10, windshield 22)  has a diameter.  Sakurai does not clearly state that the acoustic shielding assembly of claim 10 wherein a diameter of the acoustic mesh is 1.5 cm or less.
However, having a diameter of the acoustic mesh is 1.5 cm or less was just a matter of design choice.
Regarding claim 14,  Sakurai discloses the acoustic shielding assembly of claim 10 wherein the attenuation of wind noise is 10 decibels or less (para. 69 discloses a wind noise attenuation/a difference in sensitivity by 6dB).
Regarding claim 15, Sakurai discloses the acoustic shielding assembly of claim 10 wherein the acoustic mesh (Figs 8, 10 the windshield 22, [41, 44]) is coupled to an acoustic port (the port is the input defined the support member 6/61/62/7) by that opens to an acoustic cavity of the microphone (microphone unit 1, [41,44-45]).
Regarding claim 16,  Sakurai discloses the acoustic shielding assembly of claim 15 wherein the support member (Figs 8, 10 the support member 6/61/62/7) is a post positioned within the acoustic cavity (Figs 8, 10 cavity 23) and that extends to the acoustic mesh (Figs 8, 10 windshield 22). 

Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653